DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US20120080170)  in view of Li (US6276444).
Regarding claim 1, Yang teaches (Fig. 1) a vapor chamber having a protection structure comprising: a main body (body of heat pipe 1; Fig. 1) divided into a working zone (interior thereof) and a sealing zone (periphery thereof) located around an outer periphery of the working zone and provided with a notch area (notch 115) having a first side (see annotated Fig. 1 below, which extends from the top surface to the bottom surface of the heat pipe), to which a pipe (tube body 12) configured for addition of working fluid and air evacuation connected to the notch area. 

    PNG
    media_image1.png
    269
    493
    media_image1.png
    Greyscale

Annotated Fig. 1 of Yang
Yang does not teach a protection element correspondingly mounted to the notch area to contact with the sealing zone of the main body, the protection element comprising a first plate, a second plate and a connection section connected at two opposite transverse edges to the first and the second plate, such that the first and second plates and the connection section together define a protection space in between them, the protection space covering the notch area and the pipe and wherein free ends of the first and second plates clip to the first side of the notch area.
Li teaches a protection element (protection clamp 10/20; Fig. 4-10 & annotated Fig. 6 & 7 below) correspondingly mounted to the sealing zone of the main body, the protection element comprising of a first plate (12), a second plate (13) and a connection section (see arcuate portion between 12 & 13) connected at two opposite transverse edges to the first and the second plate, such that the first and second plates and the connection section together define a protection space in between them, the protection space covering the rim area (see 

    PNG
    media_image2.png
    441
    997
    media_image2.png
    Greyscale

Annotated Fig. 6-7 of Li
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Yang to include the protection element of Li, thereby providing the protection element to the notch area, the protection space covering the notch area and the pipe and wherein free ends of the first and second plates clip to the first side of the notch area, in order to protect the heat pipe and user (Col. 2, lines 0-20). See also Figure 1 of Yang overlaid with Figure 6 of Li, demonstrating how the proposed modification meets the claim language. 

    PNG
    media_image3.png
    1061
    1738
    media_image3.png
    Greyscale

Proposed modification - Figure 1 of Yang overlaid with Figure 6 of Li
Regarding claim 2, Yang teaches the limitations of claim 1, and Yang further teaches   the working zone of the main body internally defines a sealed chamber (chamber  - ¶[0003]), in fluid communication with the pipe (12).
Regarding claim 3, Yang teaches the limitations of claim 1, and Yang as modified further teaches the protection element (10/20 of Li) and the main body (1 of Yang) are not integrally formed with each other.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US20120080170) in view of Li (US6276444) and in further view of Kikuchi (JP62245087) via the English translation provided.
Regarding claim 4, Yang as modified does not teach the protection element is made of a
material selected from the group consisting of a copper material, an aluminum material, a

ductile material.
Kikuchi teaches wherein the material is aluminum ("end cap...aluminum" - Page 2), in
order to provide the protection element with a material capable of preventing damages that is
also cost effective (Page 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the
effective filing date of the claimed invention to have modified Li with the material of
Kikuchi, in order to provide the protection element with a material capable of preventing
damages that is also cost effective (Page 2).
Response to Arguments
Applicant's arguments filed 1/24/2022 have been fully considered but they are not persuasive. 
While Applicant argues Yang as modified does not teach the newly amended limitations “a notch area having a first side” and “the protection space covering the notch area and the pipe and wherein free ends of the first and second plates clip to the first side of the notch area,” as detailed above, Examiner contends Yang as modified by Li does teach these limitations.  Specifically, Yang teaches a notch having a first side, corresponding to the rim, to which the protection element of Li is attached.  By providing the protection element of Li to the rim of Yang, which also contains the first side of the notch, the claim limitation is met.  While Examiner acknowledges the differences between that which is disclosed in the current Application and the prior art cited, these differences are not currently captured by the claims. 
the protection element is triangle-like, rectangular, Page 8) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  It is noted that Yang as modified by Li is considered to teach the limitations at issue, and thus arguments directed to individual references are not found persuasive.
For at least the reasons stated above, Applicant’s arguments are found unpersuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.